DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-25, in the reply filed on June 3, 2022 is acknowledged.  
After further consideration, the restriction requirement as set forth in the Office Action mailed on April 4,2022 is hereby withdrawn, and claims 1-39 are fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Claim Objections
Claims 22, 28 and 34 are objected to because of the following informalities:  
In claim 22, line 5, substitute “an other” with –another-- before “one of the first and second channel layer.”
In claim 22, line 5, substitute “an other” with –another-- before “one of the second 2D material layer.”
In claim 28, line 3, substitute “an other” with –another-- before “substrate.”
In claim 34, line 1, substitute “claim 27” with --claim 33-- (changing dependency).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-15, 17, 19, 21, 23-26, 28, 35, 36 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Pub. 2019/0378715; hereinafter “Lin-715”).
Lin-715 discloses [Re claim 1] a two-dimensional (2D) material-based wiring conductive layer contact structure, comprising: a semiconducting 2D material wiring 620 (page 4, paragraphs 40-42); a conductive layer 730 (page 4, paragraph 46) on the semiconducting 2D material wiring 620; and a metallic 2D material layer 720 (antimonene; page 4, paragraph 45; page 5, paragraph 49) between the semiconducting 2D material wiring 620 and the conductive layer 730 (see fig. 7A), the metallic 2D material layer 720 being in contact with the semiconducting 2D material wiring 620 and the conductive layer 730 (see fig. 7A).
Lin-715 discloses [Re claim 2] wherein the semiconducting 2D material wiring 620 includes a transition metal dichalcogenide (TMD) or black phosphorene (BP) (page 4, paragraph 41).
Lin-715 discloses [Re claim 3] wherein the semiconducting 2D material wiring 620 has a preset doping concentration (a doping process can be included in order to obtain expected electronic properties; page 3, paragraph 29; page 4, paragraph 40).
Lin-715 discloses [Re claim 4] wherein the metallic 2D material layer 720 comprises a 2D material (antimonene; page 4, paragraph 45) configured to exhibit metallicity, semi-metallicity, or superconductivity (semimetal; page 5, paragraph 49).
Lin-715 discloses [Re claim 5] wherein, the semiconducting 2D material wiring 620 and the metallic 2D material layer 720 comprise different 2D materials from each other (MoS2; page 4, paragraph 41; and antimonene; page 4, paragraph 45).
Lin-715 discloses [Re claim 8] wherein the conductive layer 730 directly contacts a first surface (top surface) of the metallic 2D material layer 720 (see fig. 7A), the semiconducting 2D material wiring 620 directly contacts a second surface (bottom surface) of the metallic 2D material layer 720 (see fig. 7A), and the first surface of the metallic 2D material layer 720 is different than the second surface of the metallic 2D material layer 720 (top surface and bottom surface are different).
Lin-715 discloses [Re claim 9] a two-dimensional (2D) material-based field effect transistor, comprising: a substrate 510 (page 4, paragraph 39); a plurality of 2D material layers (620, 720, 740) on the substrate 510 (page 4, paragraphs 40-42 and 45; page 5, paragraph 51; see fig. 8), the plurality of 2D material layers (620, 720, 740) including a first 2D material layer (620, 740), a second 2D material layer 720 (left side), and a third 2D material layer 720 (right side) (see fig. 8),3Atty. Dkt. No. 2557SI-003237-USU.S. Application No. 17/014,127 the first 2D material layer (620, 740) configured to exhibit semiconductor characteristics (page 4, paragraph 40; page 5, paragraph 57), the second 2D material layer 720 and the third 2D material layer 720 being metallic 2D material layers (antimonene; page 4, paragraph 45; page 5, paragraph 49); an insulating layer 812 (page 5, paragraph 52) on the first 2D material layer (620, 740) (see fig. 8); a source electrode 730 (page 4, paragraph 46) on the second 2D material layer 720 (see fig. 8); a drain electrode 730 (page 4, paragraph 46) on the third 2D material layer 720 (see fig. 8); and a gate electrode 814 (page 5, paragraph 54) on the insulating layer 812 (see fig. 8).
Lin-715 discloses [Re claim 10] wherein the first 2D material layer (620, 740) comprises a first channel layer 620 and a second channel layer 740 (page 5, paragraph 57), the first channel layer 620 includes a 2D material (MoS2; page 5, paragraph 57), and the second channel layer 740 includes a 2D material (antimonene; page 5, paragraph 57).
Lin-715 discloses [Re claim 11] wherein the first channel layer 620 and the second channel layer 740 are vertically stacked (see fig. 8).
Lin-715 discloses [Re claim 12] wherein the first channel layer 620 and the second channel layer 740 are arranged in parallel not to horizontally overlap each other (see fig. 8).
Lin-715 discloses [Re claim 13] wherein the first 2D material layer (620, 740) partially overlaps the second 2D material layer 720 (left side) and the third 2D material layer 720 (right side) (sidewalls of the second channel layer 740 overlap sidewalls of the second 2D material layer 720 and the third 2D material layer 720; see fig. 8).
Lin-715 discloses [Re claim 14] wherein the first 2D material layer (620, 740) includes a transition metal dichalcogenide (TMD) layer or a black phosphorene (BP) layer (page 4, paragraph 41).
Lin-715 discloses [Re claim 15] wherein the metallic 2D material layer comprises a 2D material (antimonene; page 4, paragraph 45) configured to exhibit metallicity, semi-metallicity, or superconductivity (semimetal; page 5, paragraph 49).
Lin-715 discloses [Re claim 17] wherein the first 2D material layer (620, 740)  comprises a 2D material (MoS2; page 41) different from a 2D material (antimonene; page 4, paragraph 45) in the second 2D material layer 720 and a 2D material (antimonene; page 4, paragraph 45) in the third 2D material layer 720.
Lin-715 discloses [Re claim 19] wherein the second 2D material layer 720 (left side) and the third 2D material layer 720 (right side) comprise a same 2D material (antimonene; page 4, paragraph 45).
Lin-715 discloses [Re claim 21] wherein the first 2D material layer (620, 740) extends below the second 2D material layer 720 and the third 2D material layer 720 (the first channel layer 620 extends below the second 2D material layer 720 and the third 2D material layer 720; see fig. 8).
Lin-715 discloses [Re claim 23] a two-dimensional (2D) material-based field effect transistor, comprising: 6Atty. Dkt. No. 2557SI-003237-USU.S. Application No. 17/014,127a first 2D material layer (620, 740) configured to exhibit semiconductor characteristics (page 5, paragraph 57); an insulating layer 812 (page 5, paragraph 52) connected to the first 2D material layer (620, 740) (see fig. 8); a second 2D material layer 720 (left side) (page 4, paragraph 45) and a third 2D material layer 720 (right side) (page 4, paragraph 45) connected to the first 2D material layer (620, 740) (see fig. 8), the second 2D material layer 720 and the third 2D material layer 740 being metallic 2D material layers (antimonene; page 4, paragraph 45; page 5, paragraph 49) and being spaced apart from each other (see fig. 8); a source electrode 730 (page 4, paragraph 46) on the second 2D material layer 720 (see fig. 8); a drain electrode 730 (page 4, paragraph 46) on the third 2D material layer 720 (see fig. 8); and a gate electrode 814 (page 5, paragraph 54) connected to the insulating layer 812 (see fig. 8), the gate electrode 814 spaced apart from the source electrode 730 and the drain electrode 730 (see fig. 8).
Lin-715 discloses [Re claim 24] wherein the first 2D material layer (620, 740) includes a transition metal dichalcogenide (TMD) layer or a black phosphorene (BP) layer (page 4, paragraph 41).
Lin-715 discloses [Re claim 25] wherein the insulating layer 812 includes a first surface (bottom surface) opposite a second surface (top surface), the first 2D material layer (620, 740) is connected to the first surface (bottom surface) of the insulating layer 812 (see fig. 8), and the gate electrode 814 is connected to the second surface (top surface) of the insulating layer 812 (see fig. 8).
Lin-715 discloses [Re claim 26] a method of manufacturing a two-dimensional (2D) material-based field effect transistor, the method comprising: forming a 2D channel 620 on a substrate 510 (page 4, paragraphs 40-42; see fig. 6B), the 2D channel 620 configured to exhibit semiconductor characteristics (page 4, paragraph 40; page 5, paragraph 57); forming a first metallic 2D material layer 720 (antimonene; page 4, paragraphs 45; page 5, paragraph 49) in contact with a first side (left side) of the 2D channel 620 (see fig. 7A); forming a second metallic 2D material layer 720 (antimonene; page 4, paragraphs 45; page 5, paragraph 49) in contact with a second side (right side) of the 2D channel 620 (see fig. 7A); forming a source electrode 730 (page 4, paragraph 46) on the first metallic 2D material layer 720 (see fig. 7A); forming a drain electrode 730 (page 4, paragraph 46) on the second metallic 2D material layer 720 (see fig. 7A); and forming a gate electrode 814 (page 5, paragraph 54) between the source electrode 730 and the drain electrode 730 (see fig. 8), the gate electrode 814 spaced apart from the 2D channel 620 (see fig. 8).
Lin-715 discloses [Re claim 28] wherein the forming the 2D channel 620 comprises: directly growing the 2D channel 620 on another substrate different from the substrate to provide a directly grown 2D channel; and transferring the directly grown 2D channel onto the substrate (MoS2 may be obtained through micromechanical exfoliation and coupled over substrate; page 3, paragraph 28; so, this process includes growing MoS2 on another substrate, exfoliating a portion of MoS2, and then transferring the portion of MoS2 to the substrate).
Lin-715 discloses [Re claim 35] wherein the 2D channel 620 includes a transition metal dichalcogenide (TMD) or black phosphorene (BP) (page 4, paragraph 41).
Lin-715 discloses [Re claim 36] wherein the first metallic 2D material layer 720 comprises a 2D material (antimonene; page 4, paragraph 45) configured to exhibit metallicity, semi-metallicity, or superconductivity (semimetal; page 5, paragraph 49).
Lin-715 discloses [Re claim 39] wherein the forming the 2D channel 620 comprises doping the 2D channel 620 (a doping process can be included in order to obtain expected electronic properties; page 3, paragraph 29; page 4, paragraph 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 27, 29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lin et al. (US Pub. 2017/0345944; hereinafter “Lin-944”).
[Re claim 7] Lin-715 fails to disclose explicitly wherein the metallic 2D material layer includes graphene.
However, Lin-944 discloses graphene for a 2D material layer (page 2, paragraph 18; page 5, paragraph 51).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain material for a 2D material layer, as taught by Lin-944, in order to obtain desired metallic and conduction characteristics appropriate for semiconductor device.
Lin-715 discloses [Re claim 27] wherein the forming the 2D channel 620 comprises directly forming the 2D channel 620 on the substrate 510 (page 4, paragraphs 40-42; see figs. 5-6B).
Lin-715 fails to disclose wherein the forming the 2D channel is a growing process.
However, Lin-944 discloses a chemical vapor deposition (CVD) as a method of growing a 2D material layer (page 1, paragraph 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain growth method for a 2D material layer, as taught by Lin-944, in order to obtain an uniform 2D material layer (Lin-944; page 1, paragraph 2) on an entire substrate.
Lin-715 discloses [Re claim 29] wherein the 2D channel 620 is formed on an entire upper surface of the substrate 510 (a first 2D material 520 is formed an entire substrate 510; see fig. 5, and then it is patterned to form an active area 620; see fig. 6A),8Atty. Dkt. No. 2557SI-003237-USU.S. Application No. 17/014,127 and the first metallic 2D material layer 720 and the second metallic 2D material layers 720 are grown on the 2D channel (page 4, paragraph 45; see fig. 7A).
Lin -715 fails to disclose explicitly wherein the 2D channel is grown.
However, Lin-944 discloses a chemical vapor deposition (CVD) as a method of growing a 2D material layer (page 1, paragraph 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain growth method for a 2D material layer, as taught by Lin-944, in order to obtain an uniform 2D material layer (Lin-944; page 1, paragraph 2) on an entire substrate.
Lin-715 discloses [Re claim 32] wherein the forming the 2D channel 620 comprises: forming a portion of the 2D channel 620 on the substrate 510; and growing a remainder of the 2D channel 740 (a channel region 740 can be present as a 2D channel; page 5, paragraphs 51 and 57) on the portion of the 2D channel 620 (see fig. 8).
Lin -715 fails to disclose explicitly wherein the portion of the 2D channel is grown.
However, Lin-944 discloses a chemical vapor deposition (CVD) as a method of growing a 2D material layer (page 1, paragraph 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain growth method for a 2D material layer, as taught by Lin-944, in order to obtain an uniform 2D material layer (Lin-944; page 1, paragraph 2) on an entire substrate.
Lin-715 discloses [Re claim 33] wherein a portion (a left portion) of the 2D channel 620 extends below the first metallic 2D material layer 720 (see fig. 8).
Lin-715 discloses [Re claim 34] wherein a remainder (a right portion) of the 2D channel 620 extends below the second metallic 2D material layer 720 (see fig. 8).

Allowable Subject Matter
Claims 6, 16, 18, 20, 22, 30, 31, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 recites the semiconducting 2D material wiring and the metallic 2D material layer include a same material, and phase of the materials of the semiconducting 2D material wiring and the metallic 2D material layer are different from each other.  
Claim 16 recites the metallic 2D material layer comprises a TMD layer.
Claim 18 recites a component of the first 2D material layer is the same as a component of the second 2D material layer and a component of the third 2D material layer, and 5Atty. Dkt. No. 2557SI-003237-US U.S. Application No. 17/014,127 phases of the first 2D material layer, second 2D material layer, and third 2D material layer are different from one another.
Claim 20 recites the second 2D material layer and the third 2D material layer comprise different 2D materials from each other.
Claim 22 recites one of the first channel layer and the second channel layer extends below one of the second 2D material layer and the third 2D material layer, and another one of the first and second channel layers extends below another one of the second 2D material layer and the third 2D material layer.
Claim 30 recites a portion of the 2D channel is grown on the first metallic 2D material layer and the second metallic 2D material layer by adjusting a horizontal growth rate and a vertical growth rate of the 2D channel.
Claim 31 recites the forming the first metallic 2D material layer and the second metallic 2D material layer comprises growing the first metallic material layer and the second metallic material layer onto the 2D channel by adjusting a horizontal growth rate and a vertical growth rate of the first metallic 2D material layer and the second metallic 2D material layer.
Claim 37 recites a material component of the 2D channel is the same as components of the first metallic 2D material layer and the second metallic 2D material layer, and a material phase of the 2D channel is different from a material phase of the first metallic 2D material layer and a material phase of the second metallic 2D material layer.
Claim 38 recites the first metallic 2D material layer and the second metallic 2D material layer comprise 2D material layers that are different from each other.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 7, 2022